SANDSTROM, Justice,
dissenting.
[¶ 23] Because the majority incorrectly decides that the district court did not have the authority to prevent one parent from using the court to burden and harass the other, I respectfully dissent.
[¶ 24] Maria Seibold asked the district court to change parenting responsibilities and parenting time within two years of the last proceeding and to hold Paul Levering-ton in contempt. In dismissing her motions without a hearing, the district court held:
Since Defendant commenced his change of custody action against Plaintiff, Plaintiff has úsed this Court tó frustrate Defendant through significant filings, with regard to Defendant’s name change action and through significant filings with regard to this file. While this Court will not impose attorney’s fees on Plaintiff for the instant motion, this Court will not hesitate to impose attorney’s fees in the future, unless a compelling case is made with a motion.
[¶ 25] The district court explained:
Motions to modify parenting time are governed by section 14-05-22(2) of the North Dakota Century Code:
After making an award of primary residential responsibility, the court, upon request of the other parent, shall grant' such rights of parenting time as will enable the child to maintain a parent-child relationship that will be beneficial to the child, unless the court finds, after a hearing, that such rights of parenting time are likely to endanger the child’s physical or emotional health.
N.D. CentCode § 14-05-22(2). The North Dakota Supreme Court has held that the standard of modification of visitation is similar to modification of custody, but not identical. Simburger v. Simburger, 2005 ND 139, ¶ 13, 701 N.W.2d 880. “The moving party bears the burden of establishing that a significant change of circumstances has occurred since the prior visitation order and that it is in the best interests of the child to modify the order.” Id. Plaintiff failed to establish a prima facie case. Plaintiff has failed to present substantial evidence that á significant change of circumstance has occurred. Plaintiff is not entitled to an evidentiary hearing on this matter.
[¶ 26] This is not'a case in which Maria Seibold sought a mere tweaking of the parenting time schedule to reflect changing schedules of those involved. She sought a fundamental change in the parenting relationship. She sought joint decision-making and significantly altered parenting time.
*467[¶ 27] The district court correctly denied this change without a hearing.
[¶ 28] In addition, Maria Seibold sought to have Paul Leverington held in contempt. The majority concludes that, even though the district court reviewing the supporting papers concluded there was no showing to justify such a hearing, the district court had to hold a hearing and burden the other party.
[¶ 29] The majority relies on the general provision of N.D.R..Ct. 3.2(a)(3), providing, “A timely request for oral argument must be granted even if the moving party has previously served notice indicating that the motion is to be decided on briefs.”
[¶ 30] Section 27-10-01.3(l)(a), N.D.C.C., governing contempt, provides that a hearing is required only if the contempt was not committed in the court’s presence and the court contemplates holding a party in contempt: “The court, after notice and hearing, may impose a remedial sanction authorized by this chapter.” The legislative history reflects a specific intent that a hearing is only required to be held to provide due process if a person may be held in contempt. Hearing on H.B. 1077 Before the House Judiciary Comm., 53rd N.D. Legis. Sess. (Jan. 11, 1993) (testimony of Gerhard Raedeke, Staff Attorney, Joint Procedure Committee, North Dakota Supreme Court). No hearing is required in other cases relating to contempt. The legislative history reflects the legislation was to occupy the field and eliminate the confusion of contempt requirements being found in different locations. Id.
[¶ 31] While our court rules have the effect of law, N.D.C.C. § 1-02-07 provides that specific provisions prevail over general provisions when the provisions are in conflict. Because the contempt statute is the specific, it prevails over the general provision in our rules.
[¶ 32] I would affirm, upholding the authority of the district court to deny without a hearing abusive and unreasonably burdensome motions.
[¶ 33] Dale V. Sandstrom.